                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         JASON LEVETTE WASHINGTON,
                                  11                                                         Case No. 18-cv-05217-RS
                                                        Plaintiff,
                                  12
Northern District of California




                                                  v.
 United States District Court




                                                                                             ORDER OF DISMISSAL
                                  13
                                         UNITED STATES OF AMERICA, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16

                                  17          Plaintiff’s initial complaint was dismissed. Although it appeared unlikely that plaintiff

                                  18   would be able to state a claim, he was given leave to amend. Plaintiff was advised if he did not do

                                  19   so, however, the action would be dismissed without further notice. The time to file any amended

                                  20   complaint has elapsed, and plaintiff apparently has elected not to do so. Accordingly, this action

                                  21   is dismissed and the Clerk shall close the file.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: November 29, 2018

                                  25                                                      ______________________________________
                                                                                          RICHARD SEEBORG
                                  26                                                      United States District Judge
                                  27

                                  28
